Citation Nr: 0612149	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In July 2004, the Board remanded the 
case to the RO for additional development.  In an October 
2005 rating decision, the RO granted service connection for 
bilateral hearing loss and that issue is no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted. 

A March 2001 private audiological examination report shows 
hearing loss, but does not reflect a diagnosis of tinnitus, 
nor does it indicate that the veteran complained of ringing 
in his ears.  In January 2005, a VA examiner reports the 
veteran has tinnitus, but does not discuss its etiology.  
After another examination in July 2005, the same examiner 
opined that the veteran had tinnitus intermittently and it 
was not at least as likely as not due to service.  But, 
tinnitus does not need to be constant to be service 
connected.  In fact, the schedular rating criteria were 
amended to replace the word "persistent" with "recurrent" 
in order to more accurately reflect the nature of the 
disorder.  See 59 Fed. Reg. 17,295 (April 12, 1994) (now 
codified as amended at 38 C.F.R. § 4.87 (2005)).  The 
veteran's representative maintains that the July 2005 VA 
examination should be considered inadequate due to the lack 
of sufficient detail and that the veteran's tinnitus should 
be considered not only on a direct basis but secondary to his 
service-connected bilateral hearing loss.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that, unlike the January 2005 examination, 
the July 2005 examination report was not approved by a doctor 
and in the Board's remand a specialist was to give the 
etiological opinion as to the veteran's tinnitus.  The 
examiner did not offer an opinion as to whether the veteran's 
tinnitus was secondary to his service-connected bilateral 
hearing loss.  On remand, a medical opinion should be sought 
regarding whether the veteran's tinnitus is due to service or 
is secondary to his service-connected hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish: (1) service 
connection on a secondary basis, and (2) 
if service connection is granted, a 
disability rating and an effective date 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion the above 
development, VA should make arrangements 
with the appropriate VA medical facility 
for the veteran's claims file to be 
reviewed by an ear, nose and throat 
specialist to provide an etiological 
opinion.  The examiner should furnish an 
opinion with supporting rationale, as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's tinnitus (1) began during, 
or was aggravated (worsened), as the 
result of some incident of active 
service, or (2) is proximately due to, or 
the result of, the veteran's service-
connected bilateral hearing loss, 
including on the basis of aggravation.  
The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Following completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence, and all pertinent law and 
regulations, including the provisions of 
38 C.F.R. § 3.310 (2005).  A reasonable 
opportunity to respond should be afforded 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





